NUMBER 13-13-00111-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROLAND BLAKE FEARS,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 138th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to supplement the

record. The reporter’s record in this cause was filed on September 12, 2013. Appellant

has advised this Court that the reporter’s record does not include: State Exhibit 11,

Defendant’s Exhibit 2, State Exhibit 4, and four CPS discs that were sealed.
       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d). Accordingly, appellant’s motion to supplement the record is GRANTED and this

appeal is ABATED.

       The court reporter of the 138th District Court of Cameron County is directed to

forward all of the exhibits entered into evidence before the jury not previously filed with the

Court in trial court cause number 2012-DCR-986-B, including State Exhibit 11,

Defendant’s Exhibit 2, State Exhibit 4, and four CPS discs that were sealed. The exhibits

shall be filed with this Court within twenty days from the date of this order.

       This appeal will be reinstated upon receipt of the exhibits and upon further order of

this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
6th day of February, 2014.




                                              2